Per Curiam:
The order appealed Rom should be modified by providing that this order is without prejudice to any action which the client may be advised to bring against her attorney for failure to properly perform his duties as attorney. As so modified the order should he affirmed, with ten dollars costs and disbursements to the respondent. Present — Ingraham, Lauglilin, Clarke, Houghton and Scott, JJ. Order modified as directed in opinion and as modified affirmed, with ten dollars costs and disbursements to respondents. Settle order on notice.